DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	Claims 1, 2 and 4 -7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tsuji et al. (US 2015/0221501 A1).
With respect to claim 1, Tsuji et al.   (Fig.1) teaches an imprint template (TX) which comprises an imprint portion 31 including imprinting patterns (no numerical reference) which are transferred into a first imprint shot region of a resist layer 40 ([0032, 0033]) and 5a photomask portion 3X or 3A (Fig.2) including light blocking patterns that provide a light permeation area corresponding to a boundary region defining a second imprint shot region of the resist layer (Fig.3 and paras [0033] and [0038]), the light blocking patterns which includes a plurality of first 
With respect to claim 2, Tsuji et al. teaches the light blocking patterns 3A which are disposed on a base portion (shown at 31, 33 in Fig.2) which comprises of a transparent material (0026]) and wherein the imprinting patterns in a body pattern region 31 are provided by a patterned surface of an apex region i.e., a mesa portion (that includes kerf region 32A) protruding from a portion of the base portion.
With respect to claim 6, Tsuji et al. teaches each of first light blocking patterns 32A which has substantially the same planar shape and disposed to surround a body pattern region i.e., a field region 31 which comprised of the imprinting patterns (Figs. 2, 3 and [0038]).
With respect to claims 4 and 7, Tsuji et al. teaches that the 29first light blocking patterns is located to overlap with the second imprint shot region of the resist layer if the field region is aligned (via an alignment mark and an overlay mark [0037, 0038]) with the first imprint shot region and a portion of the light permeation area is located to correspond to the boundary region 33 defining the second imprint shot region as a next imprint shot region adjacent to the first imprint shot region ([0041-0043] and [0049]).

Response to Arguments

	Applicants' arguments filed on March 16, 2021 have been fully considered but they are not persuasive. 

However, as explained above, Figs.1-3 of Tsuji et al. clearly show including the light blocking patterns that provide a light permeation area corresponding to a boundary region defining a second imprint shot region of the resist layer (Fig.2 and [0038] and [0040]), the light blocking patterns which includes a plurality of first light blocking patterns 3A, 32A and 20a second light blocking pattern 33 ([0038]) disposed to surround an array of the plurality of first light blocking patterns 32A to have a frame-shaped feature in a plane view ([0040] and [0043]).  Therefore, Tsuji et al. meets the limitation as recited in claim 1 and 2, 4-7.
  Note that the second light blocking pattern 33 which is the outer peripheral region 33 ([0038]) and the first light block patterns in the previous OA recited as the numerical reference 33 as mentioned by applicant should be read as 32A (since the reference numerical of the first light block member 32A is recited in the second sentence of the same paragraph).  The typographical error is regretted. 
	
Conclusion
         	
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anthony H Nguyen/
Primary Examiner, Art Unit 2853